On Rehearing.
DAWKINS, J.
[3] On reconsideration we are convinced that the finding in our former decision that the defendant was guilty of negligence in failing to maintain a watchman over the cotton after it had been delivered on the railroad platform was erroneous. The platform was built by and was the property of the railroad company, erected for the convenience of the owners of the cotton, to facilitate its shipment, and was the point at which it was received by the railroad, just as much so as the platform of any regular freight depot. The only connection that it had with defendant’s business as a public ginner was that it was joined to the press platform by a runway over which the cotton was carted to the railroad platform; shipments from the latter being made almost daily. It is true that the arrangement afforded defendant some convenience in getting the cotton after it was pressed, and his undertaking with respect thereto had been completed, out of his way; but the main purpose of the platform here in question, as stated, was for the benefit of the owners and the railroad company. If, instead of being situated as it was, the platform had been 100 yards- away, disconnected with the gin, and the cotton had been, at the owner’s instance, delivered there for shipment, just as it was here, we think it would hardly have been contended that defendant owed any further duty in the premises. We can therefore see no difference between that case and the present one, where the same character of delivery was made to the railroad company, merely because it was nearer by. Meyer & Co. v. Railway Co., 41 La. Ann. 639;1 Whitehurst v. T. & P. Ry. Co., 131 La. 139, 59 South. 42; 6 Corp. Juris, p. 1142, § 96, verbo Bailments.
It is true, as shown by the authorities cited by plaintiff (Sea Ins. Co. v. V., S. & P. Ry. Co., 159 Fed. 676, 86 C. C. A. 544, 17 L. R. A. [N. S.] 925; Nicholls v. Roland, 11 Mart. [O. S.] 190; Schwartz, Kaufman & Co. v. Baer, 21 La. Ann. 601; Thomas v. Darden, 22 La. Ann. 413; and Gibbons v. Railway Co., 130 La. 671, 58. South. 505), that, where a bailee fails to return property intrusted to his care, he bears the burden primarily of showing why he has failed to do so. But, when he has shown that the cause was due to destruction of the bailed goods by fire, the burden again shifts to the shoulders of the bailor to show that the fire (contrary to the case of a common carrier, innkeeper, etc.) was caused by the bailee’s negligence. McCullom v. Porter, 17 La. Ann. 89; 40 Cyc. p. 473, verbo Warehousemen. Under the circumstances of this case, however, that rule, even, is inapplicable, for the reason, as above shown, the cotton destroyed had already been returned to or delivered by defendant to a person designated, for plaintiff’s benefit, and the relation of bailee and bailor had ended. So that plaintiff carried the duty here of showing by a preponderance of the proof that the loss was occasioned by defendant’s negligence.
On this phase of the case, we reviewed the evidence fully in our former opinion, and see no occasion to do so again. It is sufficient! to say that, like the lower court, we think the plaintiff has discharged the burden of proof by a fair preponderance of the evidence, showing that the cause of the loss was the fire which originated in the gin stand, and which the defendant’s foreman negligently failed to see was entirely extinguished, or that the bale into which it was pressed *635was isolated so as not to endanger tlie other cotton. The matter involves largely a question of the veracity of the witnesses, the numbers are considerably in favor of plaintiff’s contention, none have been impeached, and we see no reason to differ with the lower judge in his estimate of the weight of the evidence.
For the reasons assigned, our former decree is reinstated and made the final judgment of the court.

 6 South. 218, 17 Am. St. Rep. 408.